Case: 20-10774       Document: 00515746275            Page: 1      Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 20-10774                       February 17, 2021
                                   Summary Calendar                       Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Michael Pringle,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:12-CR-316-2


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Michael Pringle, federal prisoner #45052-177, moves to proceed in
   forma pauperis (“IFP”) in his appeal of the order denying his motion for
   compassionate release under the First Step Act of 2018, Pub. L. No. 115-391,
   132 Stat. 5194 (2018), and 18 U.S.C. § 3582(c)(1)(A). By seeking leave to


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10774      Document: 00515746275           Page: 2    Date Filed: 02/17/2021




                                     No. 20-10774


   proceed IFP, Pringle challenges the district court’s certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997).
          Pringle contends, relying on United States v. Herrold (Herrold I),
   883 F.3d 517, 519 (5th Cir. 2018) (en banc), vacated, 139 S. Ct. 2712 (2019),
   that his convictions of Texas burglary of a habitation and attempted burglary
   of a habitation no longer qualify as predicate offenses for purposes of the
   career-offender enhancement in U.S.S.G. § 4B1.1. Thus, Pringle posits that
   he had shown “extraordinary and compelling reasons” for compassionate
   release based on the decisional change in law made by Herrold I.
   § 3582(c)(1)(A)(i).
          Even if a post-sentencing development in caselaw constituted an
   extraordinary and compelling reason for compassionate release under
   § 3582(c)(1)(A), Pringle’s argument based on Herrold I is legally incorrect.
   This court has since held in United States v. Herrold, 941 F.3d 173, 177, 182
   (5th Cir. 2019) (en banc) (Herrold II), cert. denied, 141 S. Ct. 273 (2020), that
   Texas’s burglary statute is indivisible and falls within the generic definition
   of burglary. Thus, contrary to Pringle’s argument, his Texas convictions of
   burglary of a habitation and attempted burglary of a habitation still qualify as
   predicate offenses for purposes of the career-offender enhancement. Pringle
   therefore has not shown any basis for relief under § 3582(c), much less one
   that is “extraordinary and compelling.” § 3582(c)(1)(A)(i).
          Because Pringle has failed to demonstrate that he will raise a nonfriv-
   olous issue, his IFP motion is DENIED, and his appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                          2